DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 25, 26, 28, 30, 31, 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,783,530 to Slemmer et al. in view of U.S. Patent Application Publication 2014/0358596 to Brown et al.
Slemmer et al. ‘530 disclose:
As concerns claims 21 and 26, a computer-implemented method for executing tasks based on at least one pre-event action performed by a user, comprising: 
identifying information about an event (col. 1, lines 34-36-park for special events), wherein the information about the event comprises: at least one service or a pre-event (col. 2, line 9-parking space for event or date specific need) occurring before start of the event, at least one resource (parking space) associated with the at least one service or the pre- event, and at least one requirement (travel to location of event, thus obtain parking spot; col. 5, lines 60-col. 6, line 4-confirmation includes confirmation number and parking space number; identification card/credit card used to access lot) required to be fulfilled before attending the event; 
identifying a user device (col. 3, lines 1-13-user communication devices,  col. 5, lines 60-col. 6, line 4-confirmation includes confirmation number and parking space number; identification card/credit card used to access lot; col. 14, line 25-tag correlated to user-specific data for tag identifier) associated with an access right (col. 6, lines 5-10-digital pass displayed on device; col. 14, line 25-tag correlated to user-specific data for tag identifier; col. 2, line 11-generate confirmation; line 38-confirmation relayed remotely to patron) to the resource and using the access rights for granting access to the resource during a defined time period (col. 4, lines 30-35-time period defined; col. 2, line 9-date specific need); 
accessing information about the user device, wherein the information about the user device comprises determining if the resource associated with the at least one service or the pre-event are held by the user device (col. 6, lines 5-10-digital pass displayed on device; col. 14, line 25-tag correlated to user-specific data for tag identifier); 
in response to the determination that the resource associated with at least one service or the pre-event are held by the user device determining at least one pre-event action (fig. 1A, 505) expected to occur before the start of the event and the time period in which the at least one pre-event action is expected to occur, wherein: the time period of the pre-event action is the time period before (inherent a pre-event is before an event) the start of the event, and the pre-event action is to be performed by a user associated with the user device (Fig. 1a, 511; col. 14, line 25-tag correlated to user-specific data for tag identifier); 
determining if the pre-event action has been performed by the user in the time period; and Page 2 of 8in response to determining that the pre-event action has been performed by the user in the time-period and the at least one requirement is fulfilled, predicting that the user will attend the event. 
As further concerns claim 26, a data processor (Fig. 12) and CRM (Fig. 12). 
Slemmer et al. ‘530 do not disclose:
determining if the pre-event action has been performed by the user in the time period; and Page 2 of 8in response to determining that the pre-event action has been performed by the user in the time-period and the at least one requirement is fulfilled, predicting that the user will attend the event.  
Brown et al. ‘596 teach:
determining if the pre-event action has been performed by the user in the time period (0056-reservation made for when game/event scheduled); and Page 2 of 8in response to determining that the pre-event action has been performed by the user in the time-period and the at least one requirement is fulfilled (0056-reservation made; information from other information providers, determines event scheduled for particular parking location), predicting (0056-infer parking reservation made to attend the game/event; 0057) that the user will attend the event.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Slemmer et al. ‘530, with predicting attendance, as taught by Brown et al. ‘596, in order to provide preferences to a user’s reservation. 

Slemmer et al. ‘530 further disclose:
As concerns claim 23, 28 and 33 the invention for executing tasks based on at least one pre-event action performed by the user as recited in claim 21, 26 and 31 further comprising: identifying additional information associated with the access right, wherein: the additional information comprises acceptance or rejection of the access right (confirmation/acceptance); and transmitting the additional information to the user device (col. 2, line 11-generate confirmation; line 38-confirmation relayed remotely to patron; col. 6, lines 5-10-digital pass displayed on device).  
As concerns claims 25, 30 and 35 the invention for executing tasks based on at least one pre-event action performed by the user as recited in claim 21, 26 and 31 wherein the at least one service or the pre-event comprises admission to parking area (col. 1, lines 34-36-park for special events; col. 1, line 50-assigned at this point in time; col. 2, line 9-parking space for event or date specific need) or a pre-game show.  

Allowable Subject Matter
Claims 22, 24, 27, 29, 32 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. USPN 9,574,894 discloses inferring users’ actions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN B WALSH/Primary Examiner, Art Unit 2451